      Case 3:20-cv-05484-TKW-MJF Document 11 Filed 08/24/20 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

KENT E. HOVIND, et al.,

      Plaintiffs,

v.                                                  Case No. 3:20-cv-5484-TKW/MJF

UNITED STATES OF AMERICA, et al.,

      Defendants.
                                             /

                            ORDER TO SHOW CAUSE

      This matter was referred to the undersigned by the clerk of the court upon

Plaintiffs’ failure to comply with the court’s order dated July 23, 2020. Plaintiffs

were ordered to comply with Local Rule 5.7(B) and submit an amended complaint.1

The order imposed a deadline of August 6, 2020. Plaintiffs have failed to comply

with that order.

      Accordingly, it is ORDERED:

      1.     On or before September 8, 2020, Plaintiffs shall show cause—if any—

why this case should not be dismissed for failure to comply with a court order.



1
  Local Rule 5.7(B) states that a “complaint, together with any memorandum, must
not exceed 25 pages, unless the Court authorizes it.” Plaintiffs complaint was fifty-
six pages in length, and Plaintiffs failed to seek leave to file a complaint in excess of
the page limitation.

                                      Page 1 of 2
     Case 3:20-cv-05484-TKW-MJF Document 11 Filed 08/24/20 Page 2 of 2




      2.     Plaintiffs’ failure to comply with this order likely will result in

dismissal of this action for failure to comply with a court order and failure to

prosecute.

      SO ORDERED this 24th day of August, 2020.

                                      /s/ Michael J. Frank
                                      Michael J. Frank
                                      United States Magistrate Judge




                                   Page 2 of 2
